UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4871 General California Municipal Money Market Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/09 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS General California Municipal Money Market Fund August 31, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments100.0% Rate (%) Date Amount ($) Value ($) California97.9% ABAG Finance Authority for Nonprofit Corporations, Revenue (Institute for Defense Analyses Project) (LOC; Branch Banking and Trust Co.) 9/7/09 3,980,000 a ABAG Finance Authority for Nonprofit Corporations, Revenue, Refunding (Eskaton Properties, Inc.) (LOC; Bank of America) 9/7/09 14,305,000 a Alameda County Industrial Development Authority, Revenue (Golden West Paper Converting Corporation Project) (LOC; Comerica Bank) 9/7/09 3,315,000 a Alameda County Industrial Development Authority, Revenue (Oakland Pallet Company, Inc. Project) (LOC; Comerica Bank) 9/7/09 2,340,000 a Alameda County Industrial Development Authority, Revenue (Pacific Paper Tube, Inc. Project) (LOC; Wells Fargo Bank) 9/7/09 2,075,000 a Alameda County Industrial Development Authority, Revenue (Plastikon Industries Inc. Project) (LOC; California State Teachers Retirement System) 9/7/09 2,960,000 a Alameda County Industrial Development Authority, Revenue (Spectrum Label Corporation Project) (LOC; Bank of the West) 0.69 9/7/09 3,000,000 a 3,000,000 Alameda County Industrial Development Authority, Revenue (Tool Family Partnership Project) (LOC; Wells Fargo Bank) 0.47 9/7/09 2,135,000 a 2,135,000 Alameda County Industrial Development Authority, Revenue (Unique Elevator Interiors, Inc. Project) (LOC; Comerica Bank) 0.67 9/7/09 2,630,000 a 2,630,000 Alameda County Industrial Development Authority, Revenue (United Manufacturing Assembly, Inc. Project) (LOC; Wells Fargo Bank) 0.42 9/7/09 2,000,000 a 2,000,000 California, Economic Recovery Bonds (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.75 9/7/09 29,650,000 a 29,650,000 California, GO Notes (LOC: Bank of America, Bank of Nova Scotia and Landesbank Hessen-Thuringen Girozentrale) 0.22 9/7/09 9,700,000 a 9,700,000 California, GO Notes (LOC: JPMorgan Chase Bank and Westdeutsche Landesbank) 0.15 9/1/09 6,300,000 a 6,300,000 California, GO Notes (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.11 9/1/09 22,780,000 a 22,780,000 California Department of Water Resources, Power Supply Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.55 9/7/09 24,000,000 a 24,000,000 California Department of Water Resources, Power Supply Revenue (LOC: California Public Employees Retirement System and JPMorgan Chase Bank) 0.10 9/1/09 14,675,000 a 14,675,000 California Department of Water Resources, Power Supply Revenue (LOC; Bank of America) 0.10 9/1/09 2,500,000 a 2,500,000 California Department of Water Resources, Power Supply Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.10 9/1/09 3,560,000 a 3,560,000 California Economic Development Financing Authority, IDR (Scientific Specialties Project) (LOC; Bank of America) 0.42 9/7/09 1,045,000 a 1,045,000 California Economic Development Financing Authority, IDR (Vortech Engineering, Inc. Project) (LOC; U.S. Bank NA) 0.42 9/7/09 1,915,000 a 1,915,000 California Educational Facilities Authority, Revenue (University of San Francisco) (LOC; Allied Irish Banks) 0.45 9/7/09 4,235,000 a 4,235,000 California Educational Facilities Authority, Revenue (University of San Francisco) (LOC; Allied Irish Banks) 0.45 9/7/09 950,000 a 950,000 California Educational Facilities Authority, Revenue, CP (Stanford University) 0.40 2/25/10 8,400,000 8,400,000 California Enterprise Development Authority, IDR (JBR, Inc. Project) (LOC; U.S. Bank NA) 0.50 9/7/09 10,000,000 a 10,000,000 California Enterprise Development Authority, IDR (Le Chef Bakery Project) (LOC; U.S. Bank NA) 0.50 9/7/09 6,895,000 a 6,895,000 California Enterprise Development Authority, IDR (Ramar International Corporation Project) (LOC; Bank of the West) 0.50 9/7/09 4,220,000 a 4,220,000 California Enterprise Development Authority, IDR (Tri Tool Inc. Project) (LOC; Comerica Bank) 0.85 9/7/09 10,000,000 a 10,000,000 California Infrastructure and Economic Development Bank, IDR (Chaparral Property Project) (LOC; Comerica Bank) 0.85 9/7/09 1,400,000 a 1,400,000 California Infrastructure and Economic Development Bank, IDR (G&G Specialty Foods, Inc. Project) (LOC; Comerica Bank) 0.85 9/7/09 1,397,050 a 1,397,050 California Infrastructure and Economic Development Bank, IDR (Hydro System, Inc. Project) (LOC; Comerica Bank) 0.85 9/7/09 1,460,000 a 1,460,000 California Infrastructure and Economic Development Bank, IDR (International Raisins, Inc. Project) (LOC; M&T Bank) 0.90 9/7/09 3,750,000 a 3,750,000 California Infrastructure and Economic Development Bank, IDR (Starter and Alternator Exchange, Inc. Project) (LOC; California State Teachers Retirement System) 0.62 9/7/09 3,900,000 a 3,900,000 California Infrastructure and Economic Development Bank, IDR (Surtec, Inc. Project) (LOC; Wells Fargo Bank) 0.44 9/7/09 1,650,000 a 1,650,000 California Infrastructure and Economic Development Bank, Revenue (7/11 Materials, Inc. Project) (LOC; California State Teachers Retirement System) 0.52 9/7/09 1,990,000 a 1,990,000 California Infrastructure and Economic Development Bank, Revenue (JSerra Catholic High School Project) (LOC; U.S. Bank NA) 0.20 9/7/09 3,100,000 a 3,100,000 California Municipal Finance Authority, Revenue (Vacaville Christian Schools Project) (LOC; Allied Irish Banks) 0.30 9/7/09 7,000,000 a 7,000,000 California Pollution Control Financing Authority, PCR (Evergreen Oil, Inc. Project) (LOC; Bank of The West) 0.45 9/7/09 4,830,000 a 4,830,000 California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas and Electric Company) (LOC; Bank One N.A.) 0.15 9/1/09 2,300,000 a 2,300,000 California Pollution Control Financing Authority, SWDR (Bay Counties Waste Services, Inc. Project) (LOC; Comerica Bank) 0.67 9/7/09 4,665,000 a 4,665,000 California Pollution Control Financing Authority, SWDR (BLT Enterprises of Fremont LLC Project) (LOC; Union Bank of California) 0.49 9/7/09 7,075,000 a 7,075,000 California Pollution Control Financing Authority, SWDR (Blue Line Transfer, Inc. Project) (LOC; Union Bank of California) 0.57 9/7/09 4,420,000 a 4,420,000 California Pollution Control Financing Authority, SWDR (Blue Line Transfer, Inc. Project) (LOC; Union Bank of California) 0.57 9/7/09 2,500,000 a 2,500,000 California Pollution Control Financing Authority, SWDR (Burrtec Waste Industries, Inc. Project) (LOC; U.S. Bank NA) 0.40 9/7/09 450,000 a 450,000 California Pollution Control Financing Authority, SWDR (Chicago Grade Landfill, Inc. Project) (LOC; Comerica Bank) 0.67 9/7/09 715,000 a 715,000 California Pollution Control Financing Authority, SWDR (CR&R Inc. Project) (LOC; Bank of the West) 0.45 9/7/09 3,395,000 a 3,395,000 California Pollution Control Financing Authority, SWDR (CR&R Inc. Project) (LOC; Bank of the West) 0.45 9/7/09 7,840,000 a 7,840,000 California Pollution Control Financing Authority, SWDR (CR&R Inc. Project) (LOC; Bank of the West) 0.45 9/7/09 24,310,000 a 24,310,000 California Pollution Control Financing Authority, SWDR (Desert Properties LLC Project) (LOC; Union Bank of California) 0.47 9/7/09 4,485,000 a 4,485,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Comerica Bank) 0.67 9/7/09 6,350,000 a 6,350,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 0.67 9/7/09 5,730,000 a 5,730,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 0.67 9/7/09 2,920,000 a 2,920,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 0.67 9/7/09 1,245,000 a 1,245,000 California Pollution Control Financing Authority, SWDR (MarBorg Industries Project) (LOC; Wachovia Bank) 0.42 9/7/09 1,000,000 a 1,000,000 California Pollution Control Financing Authority, SWDR (MarBorg Industries Project) (LOC; Wachovia Bank) 0.42 9/7/09 1,300,000 a 1,300,000 California Pollution Control Financing Authority, SWDR (Marin Sanitary Service Project) (LOC; Comerica Bank) 0.67 9/7/09 7,950,000 a 7,950,000 California Pollution Control Financing Authority, SWDR (Mid-Valley Disposal Project) (LOC; Union Bank of California) 0.49 9/7/09 3,365,000 a 3,365,000 California Pollution Control Financing Authority, SWDR (Mission Trail Waste Systems, Inc. Project) (LOC; Comerica Bank) 0.67 9/7/09 3,595,000 a 3,595,000 California Pollution Control Financing Authority, SWDR (Mottra Corporation Project) (LOC; Wells Fargo Bank) 0.49 9/7/09 1,220,000 a 1,220,000 California Pollution Control Financing Authority, SWDR (Napa Recycling and Waste Services, LLC Project) (LOC; Union Bank of California) 0.49 9/7/09 7,410,000 a 7,410,000 California Pollution Control Financing Authority, SWDR (Pena's Disposal, Inc. Project) (LOC; Comerica Bank) 0.67 9/7/09 2,330,000 a 2,330,000 California Pollution Control Financing Authority, SWDR (Rainbow Disposal Company Inc. Project) (LOC; Union Bank of California) 0.49 9/7/09 17,815,000 a 17,815,000 California Pollution Control Financing Authority, SWDR (Solid Wastes of Willits, Inc. Project) (LOC; Union Bank of California) 0.49 9/7/09 2,345,000 a 2,345,000 California Pollution Control Financing Authority, SWDR (Solid Wastes of Willits, Inc. Project) (LOC; Union Bank of California) 0.49 9/7/09 3,870,000 a 3,870,000 California Pollution Control Financing Authority, SWDR (South Lake Refuse Company, LLC Project) (LOC; Union Bank of California) 0.49 9/7/09 3,350,000 a 3,350,000 California Pollution Control Financing Authority, SWDR (Specialty Solid Waste Project) (LOC; Comerica Bank) 0.67 9/7/09 95,000 a 95,000 California Pollution Control Financing Authority, SWDR (Sunset Waste Paper, Inc. Project) (LOC; Comerica Bank) 0.67 9/7/09 5,071,000 a 5,071,000 California Pollution Control Financing Authority, SWDR (Sunset Waste Paper, Inc. Project) (LOC; Comerica Bank) 0.67 9/7/09 5,060,000 a 5,060,000 California Pollution Control Financing Authority, SWDR (Upper Valley Disposal Service Project) (LOC; Union Bank of California) 0.49 9/7/09 2,120,000 a 2,120,000 California Pollution Control Financing Authority, SWDR (Valley Vista Services, Inc. Project) (LOC; Comerica Bank) 0.67 9/7/09 2,920,000 a 2,920,000 California Pollution Control Financing Authority, SWDR (West Valley MRF, LLC Project) (LOC; Union Bank of California) 0.49 9/7/09 5,200,000 a 5,200,000 California Statewide Communities Development Authority, IDR (American Modular System Project) (LOC; Bank of the West) 0.55 9/7/09 3,400,000 a 3,400,000 California Statewide Communities Development Authority, MFHR (Lake Merritt Apartments) (LOC; U.S. Bank NA) 1.27 9/7/09 3,700,000 a 3,700,000 California Statewide Communities Development Authority, MFHR (Pittsburg Plaza Apartments) (LOC; FHLB) 1.27 9/7/09 4,600,000 a 4,600,000 California Statewide Communities Development Authority, MFHR (Seminole Gardens Apartments) (LOC; FHLB) 1.27 9/7/09 2,935,000 a 2,935,000 California Statewide Communities Development Authority, Revenue (Rady Children's Hospital - San Diego) (LOC; Bank of the West) 0.11 9/1/09 3,300,000 a 3,300,000 California Statewide Communities Development Authority, Revenue (The Culinary Institute of America) (LOC; Allied Irish Banks) 0.55 9/7/09 5,200,000 a 5,200,000 California Statewide Communities Development Authority, Revenue (University Retirement Community at Davis Project) (LOC; Bank of America) 0.10 9/1/09 1,500,000 a 1,500,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.37 12/10/09 32,000,000 32,000,000 California Statewide Communities Development Authority, Revenue, Refunding (University Retirement Community at Davis Project) (LOC; Bank of America) 0.13 9/1/09 28,200,000 a 28,200,000 Commerce Joint Powers Financing Authority, IDR (Precision Wire Products, Inc. Project) (LOC; Bank of America) 0.42 9/7/09 1,065,000 a 1,065,000 Contra Costa County COP (Concord Healthcare Center, Inc.) (LOC; Bank of America) 0.58 9/7/09 1,140,000 a 1,140,000 Deutsche Bank Spears/Lifers Trust (Anaheim Redevelopment Agency, Tax Allocation Revenue, Refunding (Anaheim Merged Redevelopment Project Area)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.31 9/7/09 17,010,000 a,b 17,010,000 Eastern Municipal Water District, Water and Sewer Revenue, COP (Installment Sale Agreement with Eastern Municipal Water District Facilities Corporation) (Liquidity Facility; Citibank NA) 0.29 9/7/09 5,000,000 a,b 5,000,000 Fremont Public Financing Authority, COP (Financing Project) (LOC; Allied Irish Banks) 0.30 9/7/09 20,340,000 a 20,340,000 Grant Joint Union High School District, COP (School Facility Bridge Fund Program) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.00 9/7/09 5,420,000 a 5,420,000 Irvine Assessment District Number 97-16, Limited Obligation Improvement Bonds (LOC; State Street Bank and Trust Co.) 0.10 9/1/09 7,700,000 a 7,700,000 Kern County Board of Education, TRAN 2.00 9/8/09 2,900,000 2,900,230 Los Angeles Community Redevelopment Agency, COP (Broadway-Spring Center Project) (LOC; Comerica Bank) 1.27 9/7/09 3,600,000 a 3,600,000 Los Angeles Community Redevelopment Agency, MFHR (Views at 270) (LOC; Citibank NA) 0.43 9/7/09 1,685,000 a 1,685,000 Los Angeles County Metropolitan Transportation Authority, Proposition C Sales Tax Revenue, Refunding (Liquidity Facility; JPMorgan Chase Bank) 0.10 9/1/09 4,125,000 a 4,125,000 Los Angeles Department of Airports, Airport Revenue, CP (LOC: Citibank NA and State Street Bank and Trust Co.) 0.35 9/3/09 4,500,000 4,500,000 Los Angeles Industrial Development Authority, Empowerment Zone Facility Revenue (Calko Steel, Inc. Project) (LOC; Comerica Bank) 1.30 9/7/09 1,560,000 a 1,560,000 Los Angeles Industrial Development Authority, Empowerment Zone Facility Revenue (Megatoys Project) (LOC; California State Teachers Retirement System) 0.61 9/7/09 3,000,000 a 3,000,000 Los Angeles Industrial Development Authority, IDR (Wing Hing Noodle Company Project) (LOC; Comerica Bank) 1.30 9/7/09 1,525,000 a 1,525,000 Los Angeles Municipal Improvement Corporation, LR, CP (LOC; Bank of America) 0.40 10/14/09 4,500,000 4,500,000 Macon Trust Various Certificates (Tustin Unified School District, Special Tax Revenue) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.79 9/7/09 13,095,000 a,b 13,095,000 Pittsburg Redevelopment Agency, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.14 9/1/09 5,800,000 a 5,800,000 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, MFHR (La Mision Village Apartments Project)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.61 9/7/09 940,000 a,b 940,000 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, Revenue (Japanese American National Museum)) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch Capital Services) 1.36 9/7/09 3,875,000 a,b 3,875,000 Puttable Floating Option Tax Exempt Receipts (San Jose Redevelopment Agency, MFHR (101 San Fernando Apartments)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.61 9/7/09 22,000,000 a,b 22,000,000 Riverside County Industrial Development Authority, IDR (California Mold Inc. Project) (LOC; Bank of the West) 1.00 9/7/09 2,155,000 a 2,155,000 Riverside County Industrial Development Authority, IDR (Trademark Plastics Inc. Project) (LOC; California State Teachers Retirement System) 0.50 9/7/09 4,275,000 a 4,275,000 Roseville City School District, GO Notes, TRAN 2.00 9/9/09 8,800,000 8,800,719 Roseville Joint Union High School District, GO Notes, TRAN 2.00 9/9/09 8,000,000 8,000,654 Sacramento Suburban Water District, COP, Refunding (LOC; Allied Irish Banks) 0.26 9/7/09 12,450,000 a 12,450,000 Southern California Public Power Authority, Transmission Project Revenue, Refunding (Southern Transmission Project) (Insured; FSA and Liquidity Facility; Westdeutsche Landesbank) 0.55 9/7/09 7,100,000 a 7,100,000 Tahoe-Truckee Unified School District, GO Notes, TRAN 2.00 9/9/09 8,100,000 8,100,662 Tulare-Porterville Schools Financing Authority, COP (Refinancing Project) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 1.00 9/7/09 6,075,000 a 6,075,000 University of California, Revenue, CP 0.35 9/15/09 11,300,000 11,300,000 University of California, Revenue, CP 0.35 10/14/09 11,000,000 11,000,000 Wells Fargo Stage Trust (City and County of San Francisco, COP (Multiple Capital Improvement Projects)) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.25 9/7/09 4,780,000 a,b 4,780,000 Wells Fargo Stage Trust (San Diego Public Facilities Financing Authority, Senior Sewer Revenue) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.25 9/7/09 7,000,000 a,b 7,000,000 Western Placer Unified School District, GO Notes, TRAN 2.00 9/9/09 9,100,000 9,100,744 U.S. Related2.1% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.39 9/7/09 10,415,000 a,b 10,415,000 Puttable Floating Option Tax Exempt Receipts (Puerto Rico Highways and Transportation Authority, Highway Revenue) (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 1.33 9/7/09 4,940,000 a,b 4,940,000 Total Investments (cost $715,566,059) 100.0% Liabilities, Less Cash and Receivables (.0%) Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at August 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2009, these securities amounted to $89,055,000 or 12.4% of net assets. At August 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of August 31, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices - Level 2 - Other Significant Observable Inputs 715,566,059 Level 3 - Significant Unobservable Inputs - Total 715,566,059 It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Treasurys Temporary Guarantee Program: Each fund entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guaranteed the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share fell below $0.995 (a Guarantee Event) and the fund liquidated. Recovery under the Program was subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increased the number of fund shares the investor held at the close of business on September 19, 2008 were not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 were not eligible for protection under the Program. the Program, which was originally set to expire on December 18, 2008, was initially extended by the Treasury until April 30, 2009 and had been further extended by the Treasury until September 18, 2009, at which time the Secretary of the Treasury terminated the Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amount of .01%, .015% and .015% except for Dreyfus Cash Management Plus, Inc., which was .015%, .022% and .023%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). This expense was borne by the funds without regard to any expense limitation in effect. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General California Municipal Money Market Fund By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 By: /s/ James Windels James Windels Treasurer Date: October 28, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
